Citation Nr: 0810925	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  98-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by jaundice, including hepatitis and cirrhosis of 
the liver.

2.  Entitlement to service connection for a liver disorder, 
classified as Gilbert's syndrome/disease with 
hyperbilirubinemia.

3.  Entitlement to service connection for a disability 
manifested by dizziness or fatigue.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

Appellant had active service from June 1974 to June 1977.  He 
reportedly was on inactive Army Reserve status for a period 
after service.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
by the Jackson, Mississippi, Regional Office (RO), which 
denied service connection for an acquired psychiatric 
disability (including post-traumatic stress disorder), a 
chancroid with lymphadenitis, a disability manifested by 
dysuria, a kidney disorder, dysentery, cholera, a disability 
manifested by jaundice, hepatitis, defective hearing, and a 
dental disability; denied the issue of whether appellant has 
filed a timely Substantive Appeal with respect to a June 6, 
1979 rating decision (which denied service connection for a 
right knee disability, left ear otitis media, Gilbert's 
syndrome/disease with hyperbilirubinemia, residuals of 
fractures of the right 2nd, 3rd, and 4th toes, and 
tuberculosis) and an October 23, 1979 rating decision (which 
denied service connection for Gilbert's syndrome/disease with 
hyperbilirubinemia and tuberculosis); and denied the issues 
of whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a 
liver disorder (classified as Gilbert's syndrome/disease with 
hyperbilirubinemia), tuberculosis, and left ear otitis media.

Appellant subsequently appealed a January 1999 rating 
decision which denied service connection for cirrhosis of the 
liver, hypertension, a disability manifested by dizziness, a 
disability manifested by fatigue, a disability manifested by 
abdominal pain/vomiting, and a disability manifested by 
occult blood/red blood cells in the urine; and denied the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
right knee disability.

Although in certain written documents, appellant requested 
that a Board hearing be held, he subsequently submitted a 
September 1999 written statement wherein he expressly 
withdrew his hearing request.

By a decision rendered February 2, 2000, the Board denied 
entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder, a 
chancroid with lymphadenitis, a disability manifested by 
occult blood/red blood cells in the urine or dysuria, 
including a kidney disorder, a disability manifested by 
abdominal pain/vomiting, including dysentery and cholera, a 
disability manifested by jaundice, including hepatitis and 
cirrhosis of the liver, defective hearing, hypertension, a 
disability manifested by dizziness or fatigue, and a dental 
disability; denied the issue of whether appellant filed a 
timely Substantive Appeal with respect to a June 6, 1979 
rating decision (which denied service connection for a right 
knee disability, left ear otitis media, Gilbert's 
syndrome/disease with hyperbilirubinemia, residuals of 
fractures of the right 2nd, 3rd, and 4th toes, and 
tuberculosis) and an October 23, 1979 rating decision (which 
denied service connection for Gilbert's syndrome/disease with 
hyperbilirubinemia and tuberculosis); and denied reopening of 
service connection claims for a liver disorder, classified as 
Gilbert's syndrome/disease with hyperbilirubinemia, 
tuberculosis, left ear otitis media, and a right knee 
disability.

Subsequently, appellant appealed the Board's February 2, 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order rendered in June 2001, the Court 
granted part of the VA Secretary's (appellee) motion for 
remand, vacated the Board's February 2, 2000 decision in its 
entirety, and remanded the case to the Board for 
readjudication in light of the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  Although 
appellant appealed the Court's Order to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court), the Federal Circuit Court granted the appellee's 
motion to dismiss appellant's appeal of a nonfinal order.

In a May 28, 2002 decision, the Board denied service 
connection for a dental disability and denied the issue of 
whether appellant filed a timely Substantive Appeal with 
respect to a June 6, 1979 rating decision (which denied 
service connection for a right knee disability, left ear 
otitis media, Gilbert's syndrome/disease with 
hyperbilirubinemia, residuals of fractures of the right 2nd, 
3rd, and 4th toes, and tuberculosis) and an October 23, 1979 
rating decision (which denied service connection for 
Gilbert's syndrome/disease with hyperbilirubinemia and 
tuberculosis).  Appellant subsequently appealed the Board's 
May 28, 2002 decision to the Court.

Additionally, in May 2002, the Board undertook further 
development on the remaining service connection claims (other 
than the appellate issues denied by the May 28, 2002 Board 
decision) pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  However, on May 1, 2003, the Federal Circuit 
Court in Disabled American Veterans v. Secretary of Veterans 
Affairs invalidated a portion of the Board's development 
regulations, specifically 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans, et al., v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Under 38 C.F.R. § 19.9(a)(2), the Board could 
consider additional evidence without having to either remand 
the case to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.

Due, in part, to procedural due process concerns as a result 
of the Federal Circuit Court's partial invalidation of the 
Board's development regulations, in December 2003, the Board 
remanded the remaining appellate issues (other than the 
appellate issues denied by the May 28, 2002 Board decision) 
to the RO for additional evidentiary development.

In an October 2004 Memorandum decision, the Court affirmed 
the May 28, 2002 Board decision, insofar as it denied service 
connection for a dental disability and service connection for 
a right knee disability, left ear otitis media, and residuals 
of fractures of the right 2nd, 3rd, and 4th toes (affirming 
those latter three claims on the grounds that appellant did 
not submit a timely Notice of Disagreement with a June 6, 
1979 adverse rating decision).  Additionally, however, the 
Court Memorandum decision reversed the May 28, 2002 Board 
decision, insofar as it denied the issue of whether appellant 
filed a timely Substantive Appeal with respect to June 6th, 
and October 23, 1979 rating decisions (which denied service 
connection for Gilbert's syndrome/disease with 
hyperbilirubinemia and tuberculosis), on the grounds that the 
presumption of regularity of VA's mailing to appellant a July 
1980 Statement of the Case on said issues had been rebutted.  
In the October 2004 Memorandum decision, the Court remanded 
the issues of service connection for Gilbert's 
syndrome/disease with hyperbilirubinemia and tuberculosis for 
"appropriate procedural compliance, specifically the issuance 
of an SOC" [Statement of the Case].  See also Manlincon v. 
West, 12 Vet. App. 238 (1999).

Consequently, in a March 2, 2005 decision, the Board denied 
service connection for an acquired psychiatric disability, 
including post-traumatic stress disorder, a chancroid with 
lymphadenitis, a kidney disorder, a disability manifested by 
abdominal pain/vomiting, including dysentery and cholera, 
defective hearing, and hypertension; and the other appellate 
issues involving service connection for a disability 
manifested by occult blood/red blood cells in the urine or 
dysuria, a disability manifested by jaundice, including 
hepatitis and cirrhosis of the liver, a disability manifested 
by dizziness or fatigue, a liver disorder, classified as 
Gilbert's syndrome/disease with hyperbilirubinemia, and 
tuberculosis were remanded to the RO for additional 
evidentiary development.

In October 2005, the Board denied service connection for 
tuberculosis and a disability manifested by occult blood/red 
blood cells in the urine or dysuria.  The remaining appellate 
issues involving service connection for a disability 
manifested by jaundice, including hepatitis and cirrhosis of 
the liver, a disability manifested by dizziness or fatigue, 
and a liver disorder, classified as Gilbert's 
syndrome/disease with hyperbilirubinemia were remanded.  
These issues have been returned to the Board for review.


FINDINGS OF FACT

1.  It has not been shown, by credible competent evidence, 
that appellant has a chronic disability manifested by 
jaundice, including hepatitis and cirrhosis of the liver 
related to service.  Cirrhosis was not confirmed to be 
present within 1 year following separation from service.

2.  It has not been shown, by credible competent evidence, 
that appellant has a chronic liver disorder, classified as 
Gilbert's syndrome/disease with hyperbilirubinemia related to 
service.

3.  It has not been shown, by credible competent evidence, 
that appellant has a chronic disability manifested by 
dizziness or fatigue related to service.


CONCLUSIONS OF LAW

1.  Appellant does not have chronic disability manifested by 
jaundice, including hepatitis and cirrhosis of the liver that 
was incurred in or aggravated by service, nor may cirrhosis 
of the liver be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007);

2.  Appellant does not have a chronic liver disorder, 
classified as Gilbert's syndrome/disease with 
hyperbilirubinemia that was incurred in or aggravated by 
service.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Appellant does not have a chronic disability manifested 
by dizziness or fatigue that was incurred in or aggravated by 
service.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Examination has been 
conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  Letters 
of April 2004, April 2005, and October 2005 provided 
pertinent notice and development information.

Further, the veteran was notified of the type of evidence 
necessary to establish a disability rating and effective date 
for that disability in the October 2007 supplemental 
statement of the case (SSOC).  While this is a post-
decisional document, there is no prejudice to the veteran as 
service connection for the disorders at issue is denied.

Although the notices were not sent until after the initial 
rating denying the claims, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006). 

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection will be presumed for certain chronic 
diseases (e.g. cirrhosis of the liver) which are manifest to 
a compensable degree within the year after qualifying active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In this regard, the problem with the veteran's claims is the 
first element of Hickson, in that; there is no current 
medical evidence of the claimed disabilities.  He claims to 
have chronic disabilities claimed as: a disability manifested 
by jaundice, including hepatitis and cirrhosis of the liver; 
a liver disorder, classified as Gilbert's syndrome/disease 
with hyperbilirubinemia, and a disability manifested by 
dizziness or fatigue.  Significantly, however, the current 
record does not support a conclusion that the veteran 
currently has the aforementioned disabilities.  Without proof 
of current disability, service connection cannot be granted.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  

In this regard, the service medical records, including a 
March 1977 service separation examination, did not reveal any 
complaints, findings, or diagnoses pertaining to a chronic 
liver disorder including, jaundice, hepatitis, cirrhosis, 
Gilbert's syndrome, hyperbilirubinemia, or a chronic 
disability manifested by dizziness or fatigue.

Over the years the veteran has complained of and received 
treatment for the variously claimed disabilities.  In 1978, 
the veteran underwent diagnostic testing due to abnormal 
liver readings.  There were different provisional diagnoses 
reported including hyperbilirubinemia and rule out Gilbert's 
syndrome.  VA outpatient treatment report dated in March 1978 
included a diagnosis of resolving hepatitis B.  Thereafter, 
he received follow up VA treatment for hepatitis B.  VA 
outpatient treatment reports reflect that in May 1978, liver 
enzymes were reported as "OK."  In March 1979, the impression 
was status post hepatitis with slightly elevated indirect 
bilirubin.  On May 1979 VA examination, diagnoses included 
"[l]iver condition, history primarily of cirrhosis with 
hepatomegaly associated with a hyperbilirubinemia."  That 
diagnosis was crossed out and replaced by "[l]iver condition, 
Gilbert's syndrome w [ith] hyperbilirubinemia."  Furthermore, 
over the years, the veteran has also complained of dizziness 
and chronic fatigue.  

Importantly however, since then, there has been no evidence 
of residual pathology associated with the liver or a 
diagnosis of a chronic disability manifested by dizziness and 
chronic fatigue.  A July 1985 VA outpatient treatment report 
indicates appellant complained of "chronic hepatitis."  The 
assessment was rule out hepatitis.  Clinically, there were no 
pertinent findings.  A December 1997 VA examination report 
noted that liver enzymes were within normal limits, including 
a total bilirubin value of 0.9.  There were no complaints, 
findings, or diagnoses pertaining to a disability manifested 
by jaundice, including hepatitis and cirrhosis of the liver.

VA examinations were conducted in June 2004 and October 2005 
and it was determined that the veteran did not have the 
claimed chronic disabilities.  The examiners reviewed the 
veteran's medical history and noted his past diagnosis of 
hepatitis in 1978; however, it was also noted that the 
veteran did not exhibit any residual pathology related to 
hepatitis.  The examiner commented that his hepatitis B 
infection resolved without residual disability.  His liver 
function tests were normal.  He had no evidence of Gilbert's 
disease.  It was further noted that Gilbert's disease was an 
inherited disorder and would not be caused by or made worse 
by military service.  Further, there was no evidence of 
cirrhosis.  

Still further, there was no diagnosis of a chronic disability 
associated with dizziness and fatigue.  The VA examiner in 
October 2005 postulated that his fatigue resulted from his 
poor sleeping habits.  His dizziness was associated with 
postural hypotension.  This is the first listing of this 
cause and there is no evidence that it is related to service.

As there is no evidence of current disability, the Board will 
not address the remaining elements outlined in Hickson.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
chronic disabilities claimed as a chronic disability 
manifested by jaundice, including hepatitis and cirrhosis of 
the liver; a chronic liver disorder, classified as Gilbert's 
syndrome/disease with hyperbilirubinemia; and a chronic 
disability manifested by dizziness or fatigue.


ORDER

Service connection for a disability manifested by jaundice, 
including hepatitis and cirrhosis of the liver, is denied.

Service connection for a liver disorder, classified as 
Gilbert's syndrome/disease with hyperbilirubinemia, is 
denied.

Service connection for a disability manifested by dizziness 
or fatigue, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


